F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         NOV 30 2000
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                              Clerk

    WILLIAM SCOTT SOURS,

                 Plaintiff-Appellant,

    v.                                                    No. 00-5064
                                                   (D.C. No. 97-CV-581-BU)
    BEN LORING, Ottawa County District                    (N.D. Okla.)
    Attorney, in his individual and official
    capacities; DOUGLAS S. PEWITT,
    Ottawa County Assistant District
    Attorney; BILL CULVER, Ottawa
    County Assistant District Attorney;
    JACK HARKINS, Ottawa County
    Sheriff, in his official and individual
    capacities; JOHN DANIELS, Ottawa
    County Deputy Sheriff; SEAN
    CORBIT, Ottawa County Deputy
    Sheriff; OTTAWA COUNTY BOARD
    OF COUNTY COMMISSIONERS,

                 Defendants-Appellees.


                             ORDER AND JUDGMENT          *




Before BALDOCK, ANDERSON,               and HENRY , Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Plaintiff William Scott Sours, proceeding pro se, appeals the district court’s

order granting summary judgment to defendants in this case brought pursuant to

42 U.S.C. § 1983 . We affirm.

      The facts underlying plaintiff’s case arose in 1996 when Ottawa County,

Oklahoma, Sheriff’s officers went to a residence to apprehend three suspects on

Kansas arrest warrants. Two of the suspects were taken into custody. The third

was not there, but the two apprehended indicated he would be returning shortly.

While the officers were waiting, Sours and a passenger drove slowly by the

residence in a vehicle with out-of-state tags. Upon driving past the residence, the

passenger crouched down in the seat. The vehicle then accelerated out of the

neighborhood. Defendant officers, Daniels and Corbit, followed the vehicle in

an attempt to read the tag. They stopped Sours on the highway after having to

break the speed limit in order to catch up to him. Sours was unable to produce a

driver’s license. After running a license check, Daniels determined that Sours’

license had expired and the passenger’s was suspended. Sours was issued a

citation for driving without a valid driver’s license, but was not arrested. The


                                         -2-
officers informed Sours and his passenger that they were free to leave, but that

they were impounding the car because Sours had no current license, the tag did

not match the vehicle, and Sours had stated that the vehicle was not his.

      During an inventory search at the scene, Daniels discovered a gun, stolen

property, and a controlled substance, later identified as methamphetamine. Sours

and the passenger could not be located. Sours was arrested eight days later on

charges arising out of Missouri. Later he was charged in connection with this

incident for possession of a firearm, stolen property, and a controlled substance,

all after former conviction of a felony. The court later quashed the information

for lack of probable cause.     1



      Sours then commenced this action in which he alleged that          defendants

Daniels and Corbit had performed an illegal stop, search, and seizure; that

defendant Loring, the District Attorney, had filed false charges against him

without probable cause;       and that defendants   Loring, Pewitt, Culver, and the

Board had falsely imprisoned and maliciously prosecuted him. He also alleged

that defendants had conspired to invent probable cause.




1
       The court stated only that the motion to quash would “be sustained for lack
of probable cause.” R. tab 63, ex. Y. As noted by the magistrate judge, in his
report and recommendation, this brief order left it “unclear whether the judge
found that defendants lacked probable cause for the stop, the detention, the
search, the arrest, the prosecution, or all of the above.” Id. tab. 68 at 5.

                                              -3-
       The district court granted    defendants ’ motion for summary judgment and

Sours appeals. On appeal, Sours argues that the district court erred in taking the

Martinez report 2 submitted by defendants as fact and ignoring evidence he

submitted which was in direct conflict with the report. He also contends that       the

district court should not have granted       defendants qualified immunity as the law is

clear that defendants’ actions violated his constitutional rights and that they filed

false or malicious charges against him.

       We review the district court’s ruling on a summary judgment motion “de

novo, applying the same legal standard used by the district court pursuant to

Fed. R. Civ. P. 56(c).” Wolf v. Prudential Ins. Co. of Am., 50 F.3d 793, 796

(10th Cir. 1995).

       Initially we note that the fact that the state court quashed the information

does not automatically mean that       defendants committed an error which would

subject them to liability in a later § 1983 suit.    See Kinslow v. Ratzlaff , 158 F.3d

1104, 1105-06 & 1106 n.4 (10th Cir. 1998). The issue in a         § 1983 case is

whether a reasonable officer could have concluded that there was probable cause

to stop the vehicle,   see, e.g. , McFarland v. Childers , 212 F.3d 1178, 1186 (10th

Cir. 2000), an issue not before the state court in Sours’ criminal case.




2
       Martinez v. Aaron , 570 F.2d 317, 319-20 (10th Cir. 1978)       .

                                              -4-
       Sours contends that he presented evidence that directly conflicted with the

Martinez report. He maintains that the initial stop was illegal as the officers had

no reasonable suspicion to justify an investigative stop and that they testified to

that fact. The record shows that Officer Daniels testified that he stopped the

vehicle for speeding.   See R. tab 62, ex. B at 35, 36. At the time of the stop,

Officer Daniels intended only to give a verbal warning.     Id. at 37. The fact that

he later issued Sours a ticket for driving without a valid driver’s license does not

conflict with his testimony that he originally stopped the vehicle for speeding.

Sours notes that Officer Daniels stated that he had no reason to stop Sours as

Sours had not committed any obvious traffic violation. Officer Daniels, however,

stated twice that he stopped the vehicle for speeding.    See id. at 35, 36. For

purposes of this § 1983 suit, a reasonable officer could have concluded that

probable cause was present to stop the vehicle.

       Sours also contends the grant of qualified immunity was wrong as the law

is clear that defendants’ actions violated his constitutional rights and that they

filed false or malicious charges against him. We have reviewed the record and

the parties’ briefs on appeal. The magistrate judge properly examined the issues

and ruled correctly.




                                            -5-
      The judgment of the United States District Court for the Northern District

of Oklahoma is, therefore, AFFIRMED for substantially the reasons stated in the

magistrate judge’s report and recommendation as adopted by the district court in

its order of March 24, 2000.   The mandate shall issue forthwith.



                                                      Entered for the Court



                                                      Stephen H. Anderson
                                                      Circuit Judge




                                          -6-